United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 99-1753
            ___________

United States of America,               *
                                        *
                   Appellee,            *
                                        *
      v.                                *
                                        *
Nathan Williams, Jr.,                   *
                                        *
                   Appellant.           *
                                             Appeals from the United States
            __________                       District Court for the Eastern
                                             District of Missouri.
            No. 99-1755
            __________                           [UNPUBLISHED]

United States of America,               *
                                        *
                   Appellee,            *
                                        *
      v.                                *
                                        *
Jerry Tronne Brown,                     *
                                        *
                   Appellant.           *
                                   ___________

                            Submitted: September 14, 1999
                                Filed: September 22, 1999
                                   ___________

Before McMILLIAN, FAGG, and MURPHY, Circuit Judges.
                                      ___________

PER CURIAM.

       Nathan Williams, Jr. and Jerry Tronne Brown (collectively the appellants) appeal
their drug-related convictions. Brown also raises a sentencing argument. Having
carefully considered the record and the appellants' arguments, we conclude the record
supports the district court's decisions because the appellants' contentions are foreclosed
by this court’s holdings, otherwise without merit, or both.

       First, the district court did not abuse its discretion in denying Brown's motion for
severance. Second, the district court did not commit error in admitting tape-recorded
conversations between Williams, a coconspirator, and a nontestifying informant or by
permitting the jury to use transcripts of the taped conversations while listening to the
tapes, and, even if there was error, it was harmless beyond a reasonable doubt in light
of the overwhelming evidence of the appellants' guilt. Third, we reject Brown's
sentencing argument because the district court's findings about the amount of drugs
involved are not clearly erroneous.

      Because an extended opinion would simply rehash this court’s well-established
precedents, we summarily affirm the appellants' convictions and Brown's sentence. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-